DETAILED ACTION
This is first office action on the merits in response to the application filed on 10/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 6, 11, and 14 have been amended.  Claims 7, 10, 21 and 22 have been canceled.  Claims 1-6, 8, 9, 11-20, 23 and 24 are pending and are considered in this action. 


Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
103 Rejection
	With respect to Applicant’s remarks on “neither Hammand nor Laracey describes processing payments for different mobile applications associated with two different backend system”, it is reminded that Examiner didn’t use the combination of references rationale to reject the claims.  Rather, as stated previously in the Final action, Examiner relies the “Duplication of parts” to reject the claims that is associated with the second backend system.   There is no interaction between the first and second backend systems, and nothing unique on each of the backend systems.  The steps and processes involved with the second backend system are essentially iterative of the steps of the first backend system.  As such, the rejection is maintained.
	The rest of the argument is moot in light of a new art and new grounds of rejection due to amended claims.

Claim Rejections - 35 USC § 112
Claims 1, 6, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 6, and 11 each recites “automatically establishing, via the wallet broker, a communication link between wallet broker and the first/second backend system.”   Applicant remarks that the amendment support can be found from Figs 1-4 and para [0024-0038].  However, throughout the entire specification, Examiner can only find “automatically establishing a communication link between a backend system and the point of sale…..”  As such, the proposed amendment constitutes a new matter.  Clarifications and corrections are required.  For the purpose of examination, the claim would be interpreted, in accordance to the wording in the specification, as “automatically establishing, via the wallet broker, a communication link the between the point of sale and the first/second backend system.”
	Claim 6 is further rejected because it recites “automatically establishing, via the wallet broker, a second communication link between…….in response to determining the second mobile application.”  The part “in response to determining the second mobile application” is not supported by the specification.  Clarifications and corrections are required.
	Claim 11 is also rejected because it recites “automatically establishing, via the wallet broker, a communication link between…….in response to determining the first mobile application associated with the first backend system.”  The part “in response to determining the second mobile application” is not supported by the specification.  Clarifications and corrections are required.
	Claim 14 is finally rejected for the similar reason as claims 6 and 11 because it recites “….in response to determining the first mobile backend system”; and “….in response to determining the second mobile backend system”.   Clarifications and corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, 11-20, 23 and 24 are rejected under 35 U.S.C 103 as being obvious over Hammad et al. (US20120209749A1; hereinafter: “Hammad2”) in view of Laracey (US20110251892A1; hereinafter “Laracey”), and further in view of BLOMEYER et al. (US20130013386A1; hereinafter: “BLOMEYER”), and further in view of Farrow et al. (US10796305B1; hereinafter: “Farrow”).
With respect to claim 1
Hammad2 teaches the limitations of:
Displaying, at a display of a point of sale, a first code for scanning by a mobile device operating a  plurality of different mobile applications ([0021], the POS terminal may generate a Quick Response (“QR”) code, e.g., 105 a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network. The user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone. For example, the user device may have executing on it an app for snapping the merchant-product QR code……) wherein the first code includes encoded/encrypted information that is scannable by a first mobile application operating on the mobile device ([0036], In some implementations, the image may be encrypted by the SNAP before providing it to the trusted computing device.)

Hammad2 does not explicitly disclose, but BLOMEYER teaches:
establishing a communication link between the wallet broker and the point of sale (see fig.1 & [0046], Communication between the transaction server and the point of sale occurs by means of a first communications link (18) which may be a wired or wireless link and is preferably an encrypted synchronous communications link.) and establishing another communication link between the wallet broker and a first backend system associated with the first mobile application ([0046], The transaction server is also operable to communicate with at least one service provider (20), which is typically a mobile phone network operator, by means of a second communications link (22)..)
automatically establishing, via the wallet broker, a communication link the between ([0046], The transaction server operates as a switch in that it is able to synchronously communicate with more than one service provider (20), automatically routing communication from the point of sale (14) to the correct service provider.)
Gathering, from the first backend system, customer payment profile information in the wallet broker for use to effect payment via the point of sale ([0012], receiving from a point of sale a request to allocate a specific value to the customer account with the service provider, the customer account being identified either by means of receiving an account number of the customer account from the point of sale, or by means of receiving a customer identifier where the customer identifier has previously been associated with the account number of the customer account by the transaction server;) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2 with the teaching of BLOMEYER as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of automatically establishing communication links among the various actors in a network as taught by BLOMEYER for the predicated result of an improved and secure payment network system.

Hammad2 in view of BLOMEYER do not explicitly disclose, but Laracey teaches:
Receiving encoded/encrypted information from the first code at a wallet broker comprising a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code executable to perform a method ([0055], the checkout token 210 is used by the transaction management system 230 to match a payment request from a mobile device 202 with a payment authorization request from the merchant 208 to complete a payment transaction using information stored at, or accessible to, the transaction management system 230; [0054], The checkout token 210 may be encoded or displayed as a bar code image)
sending, from the wallet broker, an authorization request to an authorizer associated with the first backend system; communicating, from the wallet broker to the point of sale, a first authorization status message in a standard message format based on communications with the authorizer associated with the first backend system to complete a first transaction ([0062], Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction……. The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like). Once the availability of funds is confirmed, the transaction management system then sends a merchant payment authorization response message to the merchant 208 so the transaction can be completed at the point of sale 212, and a customer payment authorization response message to the customer's mobile device 202.);  
wherein the first authorization status message and the second authorization status message received at the point of sale are in the same standard message format ([0062], The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laracey with the teaching of BLOMEYER/Hammad2 as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of using authorization message as taught by Laracey for the predicated result of an improved and secure payment network system.

Hammad2 in view of Laracey in view of BLOMEYER do not explicitly disclose, but Farrow teaches: (see Fig.1 and col.8 ln36 – ln45, Operators at the point-of-sale terminals 120 scan the items being purchased. In response to the scanning of an item and detection of an item identifier such as a bar code associated with an item, a respective point-of-sale terminal 120 in network 190 generates messages such as data packets for transmission over network 190 through one or more switches 127 to server 125. The server 125 receives the communications generated by a point-of-sale terminal and generates respective replies to a requesting point-of-sale terminal 120. For example, the server 125 transmits the replies over network 190 through software 127 to the appropriate one or more point-of-sale terminals 120.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrow with the teaching of BLOMEYER/Hammad2/ Laracey as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of establishing communication link in response to scanning a code as taught by Farrow for the predicated result of an improved and secure payment network system, and also streamline the customer payment experience when he/she is presented with a variety of payment options. 


The combination does not explicitly disclose: transmitting, from a wireless transmitter of the point of sale, a second code via a wireless signal, wherein the second code includes encoded/encrypted information that is detectable by a second mobile application; receiving encoded/encrypted information from the second code; automatically establishing, via the wallet broker, a second communication link between  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “transmitting, from a wireless transmitter of the point of sale, a second code via a wireless signal, wherein the second code includes encoded/encrypted information that is detectable by a second mobile application; receiving encoded/encrypted information from the second code; automatically establishing, via the wallet broker, a second communication link between , which is a similar duplicate of the same limitation of “displaying, at a display of a point of sale, a first code for scanning by a mobile device operating a plurality of different mobile applications, wherein the first code includes encoded/encrypted information that is scannable by a first mobile application; receiving encoded/encrypted information from the first code at a wallet broker and establishing another communication link between the wallet broker and a first backend system associated with the first mobile application; automatically establishing, via the wallet broker, a communication link the between  and the first backend system in response to receiving the encoded/encrypted information from the first code scanned by the first mobile application and communicating from the wallet broker to the point of sale, a first authorization status message in a standard message format based on communications with the first backend system to complete a first transaction; communicating, from the wallet broker to the point of sale, a first authorization status message in a standard message format based on communications with the authorizer associated with the first backend system to complete a first transaction.”  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).


With respect to claim 6
Hammad2 teaches the limitations of:
Transmitting, from a wireless transmitter of the point of sale, a first code via a wireless signal generated ([0022], the user device may utilize methods alternative to capture of a QR code to obtain information from the POS terminal. For example, the POS terminal may communicate the information required for submitting a purchase transaction request to a payment network to user device via Bluetooth™, Wi-Fi, SMS, text message, electronic mail, and/or other communication methods.) wherein the first code includes encoded/encrypted information that is detectable by a first mobile application operating on a mobile device of a plurality of different mobile applications ([0036], In some implementations, the image may be encrypted by the SNAP before providing it to the trusted computing device.)
scanning, with a scanning device of the point of sale, a second code generated with a second mobile application, wherein the second code includes encoded/encrypted information (see [0254-0258]);


Hammad2 does not explicitly disclose, but BLOMEYER teaches:
establishing a communication link between the wallet broker and the point of sale (see fig.1 & [0046], Communication between the transaction server and the point of sale occurs by means of a first communications link (18) which may be a wired or wireless link and is preferably an encrypted synchronous communications link.), and establishing another communication link between the wallet broker and a first backend system associated with the first mobile application([0046], The transaction server is also operable to communicate with at least one service provider (20), which is typically a mobile phone network operator, by means of a second communications link (22)..);
automatically establishing, via the wallet broker, a communication link between the ([0046], The transaction server operates as a switch in that it is able to synchronously communicate with more than one service provider (20), automatically routing communication from the point of sale (14) to the correct service provider.); 
gathering, from the first backend system, customer payment profile information in the wallet broker for use to effect payment via the point of sale([0012], receiving from a point of sale a request to allocate a specific value to the customer account with the service provider, the customer account being identified either by means of receiving an account number of the customer account from the point of sale, or by means of receiving a customer identifier where the customer identifier has previously been associated with the account number of the customer account by the transaction server;);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2 with the teaching of BLOMEYER as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of automatically establishing communication links among the various actors in a network as taught by BLOMEYER for the predicated result of an improved and secure payment network system.

Hammad2 in view of BLOMEYER do not explicitly disclose, but Laracey teaches:
receiving encoded/encrypted information from the first code at a wallet broker comprising a processor and a computer readable medium coupled to the processor, the computer readable medium comprising code executable to perform a method ([0055], the checkout token 210 is used by the transaction management system 230 to match a payment request from a mobile device 202 with a payment authorization request from the merchant 208 to complete a payment transaction using information stored at, or accessible to, the transaction management system 230; [0054], The checkout token 210 may be encoded or displayed as a bar code image)
sending, from the wallet broker, an authorization request to an authorizer associated with the first backend system; communicating, from the wallet broker to the point of sale, a first authorization status message in a standard message format based on communications with the authorizer associated with the first backend system to complete a first transaction  ([0062], Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction……. The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like). Once the availability of funds is confirmed, the transaction management system then sends a merchant payment authorization response message to the merchant 208 so the transaction can be completed at the point of sale 212, and a customer payment authorization response message to the customer's mobile device 202.);
wherein the first authorization status message and the second authorization status message received at the point of sale are in the same standard message format ([0062], The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laracey with the teaching of BLOMEYER/Hammad2 as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of using authorization message as taught by Laracey for the predicated result of an improved and secure payment network system.

Hammad2 in view of Laracey in view of BLOMEYER do not explicitly disclose, but Farrow teaches: (see Fig.1 and col.8 ln36 – ln45, Operators at the point-of-sale terminals 120 scan the items being purchased. In response to the scanning of an item and detection of an item identifier such as a bar code associated with an item, a respective point-of-sale terminal 120 in network 190 generates messages such as data packets for transmission over network 190 through one or more switches 127 to server 125. The server 125 receives the communications generated by a point-of-sale terminal and generates respective replies to a requesting point-of-sale terminal 120. For example, the server 125 transmits the replies over network 190 through software 127 to the appropriate one or more point-of-sale terminals 120.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrow with the teaching of BLOMEYER/Hammad2/ Laracey as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of establishing communication link in response to scanning a code as taught by Farrow for the predicated result of an improved and secure payment network system, and also streamline the customer payment experience when he/she is presented with a variety of payment options. 

The combination does not explicitly disclose: determining at the wallet broker the second mobile application used to generate the code; automatically establishing, via the wallet broker, a second communication link between the wallet broker and a second backend system associated with the second mobile application in response to determining the second mobile application; and communicating, from the wallet broker to the point of sale, a second authorization status message in the standard message format based on communications with an authorizer associated with the second backend to complete a second transactions.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “determining at the wallet broker the second mobile application used to generate the code; automatically establishing, via the wallet broker, a second communication link between the wallet broker and a second backend system associated with the second mobile application in response to determining the second mobile application; and communicating, from the wallet broker to the point of sale, a second authorization status message in the standard message format based on communications with an authorizer associated with the second backend to complete a second transactions.”, which is a similar duplicate of the same limitation of “receiving encoded/encrypted information from the first code at a wallet broker; automatically establishing, via the wallet broker, a first communication link between the 

With respect to claim 11
Hammad2 teaches the limitations of:
scanning, by a scanning device of the point of sale, a first code generated with a first mobile application of a plurality of different mobile applications on a mobile device (see [0254-0258]), wherein the first code includes encoded/encrypted information ([0250], The method of claim 13, wherein the payment code depicted within the acquired image frame is acquired from the display of a media device, and encodes data to purchase on-demand media content.); 
displaying, at a display of the point of sale, a second code for scanning by a second mobile application  ([0021], the POS terminal may generate a Quick Response (“QR”) code, e.g., 105 a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network. The user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone. For example, the user device may have executing on it an app for snapping the merchant-product QR code……), wherein the second code includes encoded/encrypted information that is detectable by the second mobile application ([0036], In some implementations, the image may be encrypted by the SNAP before providing it to the trusted computing device.); 

Hammad2 does not explicitly disclose, but BLOMEYER teaches:
establishing a communication link between the wallet broker and the point of sale  (see fig.1 & [0046], Communication between the transaction server and the point of sale occurs by means of a first communications link (18) which may be a wired or wireless link and is preferably an encrypted synchronous communications link.), and establishing another communication link between the wallet broker and a first backend system associated with the first mobile application ([0046], The transaction server is also operable to communicate with at least one service provider (20), which is typically a mobile phone network operator, by means of a second communications link (22)..); 
automatically establishing, via the wallet broker, a communication link between the ([0046], The transaction server operates as a switch in that it is able to synchronously communicate with more than one service provider (20), automatically routing communication from the point of sale (14) to the correct service provider.);
gathering, from the first backend system, customer payment profile information in the wallet broker for use to effect payment via the point of sale  ([0012], receiving from a point of sale a request to allocate a specific value to the customer account with the service provider, the customer account being identified either by means of receiving an account number of the customer account from the point of sale, or by means of receiving a customer identifier where the customer identifier has previously been associated with the account number of the customer account by the transaction server;);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2 with the teaching of BLOMEYER as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of automatically establishing communication links among the various actors in a network as taught by BLOMEYER for the predicated result of an improved and secure payment network system.


Hammad2 in view of BLOMEYER do not explicitly disclose, but Laracey teaches:
determining, at a wallet broker, the first mobile application used to generate the first code, the wallet broker comprises a processor and a computer readable medium coupled to the processor, the computer readable medium comprising code executable to perform a method ([0055], the checkout token 210 is used by the transaction management system 230 to match a payment request from a mobile device 202 with a payment authorization request from the merchant 208 to complete a payment transaction using information stored at, or accessible to, the transaction management system 230; [0054], The checkout token 210 may be encoded or displayed as a bar code image)
sending, from the wallet broker, an authorization request to an authorizer associated with the first backend system; communicating, from the wallet broker to the point of sale, a first authorization status message in a standard message format based on communications with the authorizer associated with the first backend system to complete a first transaction  ([0062], Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction……. The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like). Once the availability of funds is confirmed, the transaction management system then sends a merchant payment authorization response message to the merchant 208 so the transaction can be completed at the point of sale 212, and a customer payment authorization response message to the customer's mobile device 202.);
wherein the first authorization status message and the second authorization status message received at the point of sale are in the same standard message format ([0062], The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laracey with the teaching of BLOMEYER/Hammad2 as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of using authorization message as taught by Laracey for the predicated result of an improved and secure payment network system.

Hammad2 in view of Laracey in view of BLOMEYER do not explicitly disclose, but Farrow teaches: (see Fig.1 and col.8 ln36 – ln45, Operators at the point-of-sale terminals 120 scan the items being purchased. In response to the scanning of an item and detection of an item identifier such as a bar code associated with an item, a respective point-of-sale terminal 120 in network 190 generates messages such as data packets for transmission over network 190 through one or more switches 127 to server 125. The server 125 receives the communications generated by a point-of-sale terminal and generates respective replies to a requesting point-of-sale terminal 120. For example, the server 125 transmits the replies over network 190 through software 127 to the appropriate one or more point-of-sale terminals 120.)

The combination does not explicitly disclose:
receiving encoded/encrypted information from the second code at the wallet broker; automatically 
establishing, via the wallet broker, a second communication link between the wallet broker and a second backend associated with the second mobile application in response to receiving the encoded/encrypted information from the second code detected by the second mobile application; and communicating, from the wallet broker to the point of sale, a second authorization status message in the standard message format based on communications with an authorizer associated with the second backend to complete a second transaction.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “receiving encoded/encrypted information from the second code at the wallet broker; automatically establishing, via the wallet broker, a second communication link between the wallet broker and a second backend associated with the second mobile application in response to receiving the encoded/encrypted information from the second code detected by the second mobile application; and communicating, from the wallet broker to the point of sale, a second authorization status message in the standard message format based on communications with an authorizer associated with the second backend to complete a second transaction”, which is a similar duplicate of the same limitation of “receiving encoded/encrypted information from the first code at the wallet broker; automatically establishing, via the wallet broker, a first communication link between the wallet broker and a first backend associated with the first mobile application in response to receiving the encoded/encrypted information from the first code detected by the first mobile application; and communicating, from the wallet broker to the point of sale, a first authorization status message in the standard message format based on communications with an authorizer associated with the first backend to complete a first transaction”  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).


With respect to claim 14 
Hammad2 teaches the claim limitation of:
a point of sale comprising a display, a scanning device, and a wireless transmitter (see fig.1B and fig.1E): 
linking to a first transaction performed at the point of sale based on communication between a first mobile application the mobile device via one of the display, the scanning device, and the wireless transmitter of the point of sale (see [0022].);


Hammad2 does not explicitly disclose, but BLOMEYER teaches:
determine a first mobile backend system associated with the first mobile application (see fig.1 and [0029], The service provider may also return a confirmation message, such as an SMS or USSD message, to the mobile phone (28) of the customer as indicated by the arrow (30).); 
automatically establishing a communication link between the wallet broker and the point of sale (see fig.1 & [0046], Communication between the transaction server and the point of sale occurs by means of a first communications link (18) which may be a wired or wireless link and is preferably an encrypted synchronous communications link.), and establishing another communication link between the wallet broker and the first mobile backend system associated with the first mobile application in response to determining the first mobile backend system ([0046], The transaction server is also operable to communicate with at least one service provider (20), which is typically a mobile phone network operator, by means of a second communications link (22).); 
communicating with the first mobile backend system and receiving a customer payment profile sent from the first mobile backend system  ([0012], receiving from a point of sale a request to allocate a specific value to the customer account with the service provider, the customer account being identified either by means of receiving an account number of the customer account from the point of sale, or by means of receiving a customer identifier where the customer identifier has previously been associated with the account number of the customer account by the transaction server;);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2 with the teaching of BLOMEYER as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of automatically establishing communication links among the various actors in a network as taught by BLOMEYER for the predicated result of an improved and secure payment network system.

Hammad2 in view of BLOMEYER do not explicitly disclose, but Laracey teaches:
a wallet broker comprising a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code executable to perform a method ([0055], the checkout token 210 is used by the transaction management system 230 to match a payment request from a mobile device 202 with a payment authorization request from the merchant 208 to complete a payment transaction using information stored at, or accessible to, the transaction management system 230; [0054], The checkout token 210 may be encoded or displayed as a bar code image)
sending a first authorization request message to an authorizer associated with the first mobile backend system for authorization in response to receiving a request for payment authorization from the point of sale; sending a first message in a standard message format to the point of sale reporting the state of the first authorization request ([0062], Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction……. The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like). Once the availability of funds is confirmed, the transaction management system then sends a merchant payment authorization response message to the merchant 208 so the transaction can be completed at the point of sale 212, and a customer payment authorization response message to the customer's mobile device 202.);  
wherein the first message and the second message are in the same standard message format ([0062], The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laracey with the teaching of BLOMEYER/Hammad2 as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of using authorization message as taught by Laracey for the predicated result of an improved and secure payment network system.

The combination does not explicitly disclose: linking to a second transaction performed at the point of sale based on communication between a second mobile application via a different one of the display, the scanning device, and the wireless transmitter of the point of sale; determine a second mobile backend system associated with the second mobile application; automatically establishing a communication link between the wallet broker and the point of sale, and establishing another communication link between the wallet broker and the second backend system associated with the second mobile application in response to determining the second mobile backend system; sending an authorization request message to an authorizer associated with the second backend system for authorization in response to receiving a second request for payment authorization from the point of sale; and sending a second message in the standard message format to the point of sale reporting the state of the second authorization request.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “linking to a second transaction performed at the point of sale based on communication between a second mobile application via a different one of the display, the scanning device, and the wireless transmitter of the point of sale; determine a second mobile backend system associated with the second mobile application; automatically establishing a communication link between the wallet broker and the point of sale, and establishing another communication link between the wallet broker and the second backend system associated with the second mobile application in response to determining the second mobile backend system; sending an authorization request message to an authorizer associated with the second backend system for authorization in response to receiving a second request for payment authorization from the point of sale; and sending a second message in the standard message format to the point of sale reporting the state of the second authorization request”, which is a similar duplicate of the same limitation of “linking to a first transaction performed at the point of sale based on communication between a first mobile application via a different one of the display, the scanning device, and the wireless transmitter of the point of sale; determine a first mobile backend system associated with the first mobile application; automatically establishing a communication link between the wallet broker and the point of sale, and establishing another communication link between the wallet broker and the first backend system associated with the first mobile application in response to determining the first mobile backend system; sending an authorization request message to an authorizer associated with the first backend system for authorization in response to receiving a first request for payment authorization from the point of sale; and sending a first message in the standard message format to the point of sale reporting the state of the second authorization request.”  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).



With respect to claim 2 & 12
The combination of Hammad2, BLOMEYER, Laracey, and Farrow teaches the limitations of claim 1 & 11 respectively.  Hammad2 further teaches: sending encoded/encrypted information from the first code to a wallet broker comprises sending from one of the first mobile application or the first mobile application through the first backend system ([0034], The virtual wallet app on the user's mobile device (or the client) may then generate a purchase transaction initiation message and provide it to the pay network server for processing the purchase transaction. Upon completion of transaction processing, the pay network server may provide a notification of payment completion to the client, e.g., FIG. 1F, 197, or to the user device.)

With respect to claim 3, 8 & 13
The combination of Hammad2, BLOMEYER, Laracey, and Farrow teaches the limitations of claim 2, 7 & 12 respectively.  Hammad2 further teaches: gathering customer payment profile comprises accessing the first backend system with the wallet broker in order to gather the customer payment profile ([0045] & fig. 3E, the SNAP may provide a web interface, e.g., 341. For example, the user may be able to modify security settings of the user's virtual wallet, e.g., 342, using the web interface. For example, the user may review a list of trusted device, e.g., 344, via which the user may access the user's virtual wallet; see [0044]))

With respect to claim 4 & 9
The combination of Hammad2, BLOMEYER, Laracey, and Farrow teaches the limitations of claim 1 & 6 respectively.  Hammad2 further teaches: sending customer payment profile information to a wallet broker ([0045] & fig. 3E, the SNAP may provide a web interface, e.g., 341. For example, the user may be able to modify security settings of the user's virtual wallet, e.g., 342, using the web interface. For example, the user may review a list of trusted device, e.g., 344, via which the user may access the user's virtual wallet.)

With respect to claim 5 
The combination of Hammad2, BLOMEYER, Laracey, and Farrow teaches the limitations of claim 1.  Hammad2 further teaches: gathering customer payment profile information includes gathering customer payment profile information from the backend system through the wallet broker ([0045] & fig. 3E, the SNAP may provide a web interface, e.g., 341. For example, the user may be able to modify security settings of the user's virtual wallet, e.g., 342, using the web interface. For example, the user may review a list of trusted device, e.g., 344, via which the user may access the user's virtual wallet; see [0044]))

With respect to claim 15
The combination of Hammad2, BLOMEYER, and Laracey teaches the limitations of claim 14.  Hammad2 further teaches: the wallet broker is linked to the first transaction in response to the mobile device operating the first mobile application scanning a code generated by the point of sale, wherein the code includes the encoded/encrypted information ([0048], the merchant server may generate, e.g., 416 a, a QR pay code, and/or secure display element according to the security settings of the user (see, e.g., 358). The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request.)

With respect to claim 16
The combination of Hammad2, BLOMEYER, and Laracey teaches the limitations of claim 14.  Hammad2 further teaches: the wallet broker is linked to the first transaction in response to the point of sale scanning a code generated by the first mobile application operating on the mobile device, wherein the code includes the encoded/encrypted information ([0060], the user device may generate a QR payment code embedding the PAN and dCVV numbers, and the point of sale terminal may snap an image of the user device-generated QR payment code. The point of sale terminal may then generate and provide the card authorization request to the pay network server.)

With respect to claim 17
The combination of Hammad2, BLOMEYER, and Laracey teaches the limitations of claim 14.  Hammad2 further teaches: the wallet broker is linked to the first transaction in response to the point of sale emitting a wireless signal containing the encoded/encrypted information through a wireless transmitter, wherein wireless signal is detectable by the first mobile application operating on the mobile device ([0048], the merchant server may generate, e.g., 416 a, a QR pay code, and/or secure display element according to the security settings of the user (see, e.g., 358). The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request; [0105], the mode tab 1940 may facilitate selection of a payment mode accepted by the payee. A number of payment modes may be available for selection. Example modes include, blue tooth 941, wireless 942, snap mobile by user-obtained QR code 943, secure chip 944, TWITTER 945, near-field communication (NFC) 946, cellular 947, snap mobile by user-provided QR code 948, USB 949 and FACEBOOK 950, among others.)

With respect to claim 18
The combination of Hammad2, BLOMEYER, and Laracey teaches the limitations of claim 14.  Hammad2 further teaches: the point of sale communicates with the wallet broker to notify the wallet broker that the sale is complete, wherein the link of the wallet broker to the transaction is closed ([0042], the SNAP may generate, e.g., in real-time, a one-time anonymous set of card details to securely complete the purchase transaction.)

With respect to claim 19
The combination of Hammad2, BLOMEYER, and Laracey teaches the limitations of claim 18.  Hammad2 further teaches: the mobile application or mobile backend is notified of a completed transaction from the wallet broker in response to the wallet broker receiving a notification that the sale is complete ([0042], the SNAP may generate, e.g., in real-time, a one-time anonymous set of card details to securely complete the purchase transaction; [0118], upon completion of the transaction, a receipt may be automatically generated for proof of purchase. The user interface may also be updated to provide other options for handling a completed transaction.)

With respect to claim 20
The combination of Hammad2, BLOMEYER, and Laracey teaches the limitations of claim 14.  Hammad2 further teaches: the customer payment profile includes one or more of customer profile/preferences, discount cards, membership cards, basket information, electronic receipts, and coupons/offers ([0031], the QR code may also include payment information (e.g., the user's pay account information, or the doctor's acquirer information) along with the information on controlled release of personal information; [0084], the QR code could include an invoice/bill, a coupon, a money order (e.g., in a P2P transfer), a new account information packet, product information, purchase commands, URL navigation instructions, browser automation scripts, combinations thereof, and/or the like.)


With respect to claim 23
The combination of Hammad2, BLOMEYER, and Laracey teaches the limitations of claim 14.  Laracey further teaches: the point of sale communicates with the wallet broker requesting a payment authorization after the point of sale has enforced tender-level rules ([0092] & fig.2, if the mobile payment option is selected, processing continues at 408 where the merchant system 209 create and transmit a merchant payment authorization request, including a merchant checkout token.)

With respect to claim 24
The combination of Hammad2, BLOMEYER, and Laracey teaches the limitations of claim 23.  Laracey further teaches: the wallet broker creates appropriate authorization message(s) and send one or more authorizations to either the appropriate authorizer, if payment credentials are available, or to the mobile application backend system, which will augment the authorization request and send to the appropriate authorizer ([0035] & fig.1, if the mobile payment option is selected, and once the purchase total has been generated, the merchant 108 transmits a merchant payment authorization request message to a transaction management system 130 (via path 116). The merchant payment authorization request message may include one or more pieces of data or information about the transaction. For example, the message may include one or more of a merchant identifier, the amount due, and a unique checkout token (“checkout token”) which, as will be described further herein, is used to identify the merchant and the transaction for further processing.)

Conclusion
THIS ACTION IS MADE Non-Final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this non-final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this non-final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	5/14/2022